19 F.3d 1441
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Alan CANNADY, Defendant-Appellant
No. 93-50244.
United States Court of Appeals, Ninth Circuit.
Submitted March 9, 1994.*Decided March 16, 1994.

Before:  PREGERSON, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.

ORDER

1
We are informed by the government that it now agrees to provide the discovery requested by Mr. Cannady.  In light of this fact, this case is remanded to the district court to consider the impact of Amendment No. 488 to the United States Sentencing Guidelines, effective November 1, 1993, and of the government's promise to provide the requested discovery.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)